Citation Nr: 1106920	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to December 
1976 and from April 1977 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In April 2010 the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge in Washington, DC.  A transcript 
of that proceeding is of record.

When this case was before the Board in June 2010, it was remanded 
for further development.  The case has since been returned to the 
Board for further appellate action.


FINDING OF FACT

The Veteran has PTSD as a result of verified in-service 
stressors.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, entitlement to service connection for PTSD requires: 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress 
disorder during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(1).

If the evidence establishes that a Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he has PTSD related to his active 
service.  Specifically the Veteran reported in-service stressors 
of seeing a fellow soldier crushed by a tank in April 1975 and 
witnessing scud missile attacks while stationed in Saudi Arabia, 
specifically in Riyadh.

Service treatment records are negative for any evidence of a 
psychiatric disorder, including PTSD.  Reports of medical history 
dated in June 1977, July 1982, April 1991, October 1992 and 
November 1994 document no complaint of depression, trouble 
sleeping, or nervous trouble of any sort.  Reports of periodic 
examinations dated in July 1982, April 1991, October 1992, and 
the report of a retirement examination dated in December 1994 all 
note a normal psychiatric state.

Personnel service records confirm that the Veteran was stationed 
in Saudi Arabia from January 1991 to April 1991, with the 50th 
General Hospital Unit.  As stated above, the Veteran contends 
that he witnessed scud missile attacks in Riyadh.  As noted in 
the previous June 2010 Board remand, the Board found that the 
incidents occurred as reported by the Veteran and therefore 
conceded the incidents as PTSD stressors.  Thus, the instant case 
turns on whether the Veteran has PTSD which is related to the 
verified service stressors.  The Board has carefully reviewed the 
evidence of record and finds that the evidence for and against 
the claim is in equipoise.  

VA treatment records dated from July 2007 to June 2010 note 
diagnoses of and treatment for PTSD.  A July 2007 PTSD intake 
report notes that the Veteran reported traumatic stressors 
including being in a bad tornado in the spring of 1974, and 
witnessing a soldier crushed under the tracks of a tank in 1975 
in Texas.  The Veteran also reported that while he was deployed 
in Saudi Arabia in 1991, he was affected by SCUD missile attacks 
as well as oil-smokey air and possibly chemicals.  The 
psychologist noted that the Veteran had been exposed to traumatic 
events, that he re-experienced the traumatic events, and had 
persistent symptoms of increased arousal, causing significant 
distress in social and occupational areas.  After interview and 
mental health assessment, a diagnosis of PTSD was provided.  An 
April 2008 record notes a diagnosis of PTSD per patient since 
1975.  A September 2008 treatment record notes that the Veteran 
had PTSD based on the Veteran's report of a man being crushed 
under a tank in the 1970s.

The Veteran was afforded a VA PTSD examination in September 2010.  
The Veteran reported witnessing tornadoes level the army base 
where he was stationed in 1974.  The Veteran also reported that a 
soldier decided to sleep under a tank for warmth because the 
desert where they were stationed cooled off significantly at 
night.  The next morning the Veteran saw that the tank had been 
moved and the soldier had been rolled over.  The Veteran, 
however, was unable to see the body because it was still inside 
the sleeping bag.  Finally, the Veteran reported that while he 
was stationed in Saudi Arabia, he had to stay in his MOPP suit as 
a precaution because of the possibility of being exposed to 
dangerous chemicals.  After a review of the claims file and 
thorough mental examination, the examiner found no Axis 1 
diagnosis and stated that the Veteran did not currently meet the 
criteria for a diagnosis of PTSD.  She stated that while the 
Veteran continued to remember some of his military experiences, 
his symptoms did not meet the diagnostic criteria for PTSD.  
While he currently recalled experiences about his time overseas, 
the memories he did experience did not appear to negatively 
affect his day to day functioning.

A September 2010 assessment from the Progressive Rehabilitation 
Systems notes that the Veteran's claims file was reviewed, 
including information on his medical history.  Additionally, the 
evaluator noted that the Veteran had been personally interviewed 
and seen in the past for treatment.  The evaluator noted that the 
Veteran appeared to exhibit all the symptoms of PTSD, including 
being exposed to a traumatic event, re-experiencing the event, 
avoiding thoughts of the war, feelings of detachment, depression, 
and increased arousal.  The evaluator provided a diagnosis of 
chronic PTSD and stated that it appeared highly likely that the 
Veteran's current PTSD was related to his in-service stressors 
and that these stressors were sufficient to cause PTSD.

In the Board's opinion, the evidence supportive of the Veteran's 
claim is in equipoise with that against the claim.  Although the 
VA examiner provided an opinion against the claim, the Board has 
not found the rationale for the opinion to be more persuasive 
than the other competent evidence indicating that the Veteran 
meets the diagnostic criteria for PTSD, to include experiencing 
significant distress in social and occupational areas as a result 
of his psychiatric symptoms.  Therefore, the Board resolves 
reasonable doubt in the Veteran's favor and concludes that 
service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


